              Case 1:15-cr-00537-VEC Document 1488
                                              1487 Filed 04/17/20 Page 1 of 2


                                                                         599 Lexington Avenue
                                                                       New York, NY 10022-6069
                                                                           +1.212.848.4000
                                                                                                                           USDC SDNY
                                                                                                                           DOCUMENT
                                                                                                                           ELECTRONICALLY FILED
                                                                                                                           DOC #:
VIA ECF AND ELECTRONIC MAIL
                                                                                                                           DATE FILED: 04/17/2020
April 17, 2020



                                                                                                 MEMO ENDORSED
 Judge Valerie E. Caproni
 Thurgood Marshall
 United States Courthouse
 40 Foley Square
 New York, NY 10007

            RE:            United States v. Brian Maynor, 15 Cr. 537 (VEC)

Dear Judge Caproni:

        We are counsel to defendant Brian Maynor in the above-captioned matter, and
respectfully submit this request for a remote, telephonic appearance before Your Honor on
Tuesday, April 21, 2020 or as soon as the Court has availability. The purpose of this appearance
will be: (1) to seek vacatur of Mr. Maynor’s conviction pursuant to United States v. Davis, 139
S.Ct. 2319, as his sole conviction for violating Title 18, United States Code, Section 924(c) is
predicated on a racketeering conspiracy, which is not a “crime of violence” under Davis; (2) to
allow Mr. Maynor to plead guilty to a superseding Information and plea agreement; and (3) to
proceed to sentencing since Mr. Maynor faces a sentence of time served, is presently
incarcerated, and is scheduled to be released from prison in less than two weeks. The
Government consents to this request.

        As background, the Government and I have been in discussions regarding a resolution of
Mr. Maynor’s case for the last few weeks, the timing of which has been impacted by the recent
COVID epidemic. I received the final plea agreement and Information from the Government on
April 15, sent them to Mr. Maynor, and communicated with him about them yesterday. Mr.
Maynor presently is incarcerated at FCI Allenwood, having served approximately 48 months in
federal custody in connection with these charges. Mr. Maynor was supposed to be sent to a
halfway house last week, but is now being held at this institution in the Special Housing Unit
(“SHU”) for a BOP-imposed quarantine due to COVID. He is now scheduled to be released to a
halfway house on April 29.

       Under the terms of the parties’ plea agreement, Mr. Maynor’s sentencing range under the
United States Sentencing Guidelines is 24 to 30 months—which would amount to time served. I



 SHEARMAN.COM
 Shearman & Sterling LLP is a limited liability partnership organized in the United States under the laws of the state of Delaware, which laws limit the personal liability of
 partners.
        Case 1:15-cr-00537-VEC Document 1488
                                        1487 Filed 04/17/20 Page 2 of 2


 April 17, 2020

will advocate for this sentence, and understand the Government will also request a Guidelines
sentence of time served. I have conferred with my client and the Government, each of whom
consents to waiving the Pre-Sentence Investigation Report, to conducting this proceeding
remotely, and to having the proceeding encompass the vacatur, plea, and sentencing. Given the
exigencies posed by the COVID epidemic, the joint request to vacate my client’s conviction
under Davis, and the sentence of time served that my client now faces, I respectfully request that
the Court schedule this proceeding remotely and at its earliest convenience. I understand from
speaking with BOP officials that FCI Allenwood could accommodate such a proceeding on
Tuesday, April 21. In addition, the Government and I both understand that Mr. Maynor will
immediately be released from FCI Allenwood if a sentence of time served is imposed.

       In the event the Court cannot accommodate my request to conduct the vacatur, plea, and
sentencing proceeding on the same day, then I respectfully request the opportunity for a remote
appearance to address my application for vacatur. If my application is granted, I will then seek
my client’s release on his own recognizance, pending a date at which we can schedule the plea
and sentencing.
                                    A telephonic hearing is hereby scheduled for April 21, 2020, at 10:00
Respectfully Submitted,             A.M. All parties must appear for the conference by dialing
                                    1-888-363-4749, using the access code 3121171 and the security code
                                    0537. FCI Allenwood is directed to produce Mr. Maynor for his
                                    telephonic appearance.
/s/Christopher LaVigne
Christopher LaVigne
                                    The Government is requested to email the proposed plea agreement and
                                    superseding information to chambers by 3:00 P.M. on April 20, 2020.

                                    SO ORDERED.                       Date: 04/17/2020




                                    HON. VALERIE CAPRONI
                                    UNITED STATES DISTRICT JUDGE




Page 2 of 2
